        Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 1 of 11



Anna Reeves Olson, #6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES,                                )
                                                )     Docket No. 19-CV-48-F
            Plaintiff,                          )
                                                )
      v.                                        )
                                                )
JOHN H. SCHNEIDER, JR.;                         )
MICHELLE R. SCHNEIDER;                          )
And MEDPORT, LLC,                               )
                                                )
            Defendants.                         )
______________________________________________________________________________

      JIMMIE G. BILES’ MEMORANDUM OF LAW IN SUPPORT OF HIS
  MOTION TO DISMISS DEFENDANT JOHN H. SCHNEIDER’S COUNTERCLAIM


       Plaintiff, Jimmie G. Biles (“Dr. Biles”), by and through his counsel, Anna Reeves Olson

of Park Street Law Office, and pursuant to F.R.C.P. 12(b)(6), move this Court for an order

dismissing Defendant John H. Schneider’s Counterclaim on the basis that he has failed to state a

claim for relief “that is plausible on its face,” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                        INTRODUCTION

       On March 8, 2019, Plaintiff, Jimmie G. Biles, M.D., filed his Complaint, Request for

Temporary Restraining Order and Preliminary Injunction and Demand for Jury Trial

(“Complaint”) against, inter alia, Defendant John H. Schneider. See generally Doc. 1. The

Complaint provides that on May 12, 2012, Defendant Schneider and Dr. Biles executed a
          Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 2 of 11



confidential Settlement Agreement that resolved the pending litigation between them, namely:

Biles v. Schneider, No. 2:11-cv-00366-NDF and Biles v. Fallon, No. 2:11-cv-00294-NDF. Id. at

¶¶2, 29, 30, 31, 42-43. Dr. Biles also alleges that approximately seven years later, in early 2019,

Defendant Schneider intentionally breached the Settlement Agreement by proceeding to post

disparaging and defamatory material regarding Dr. Biles on Facebook and on a website entitled

“Healthcare-Malpractice.com.”1 Id. at ¶¶33-34; 43-57. Dr. Biles seeks both general and specific

damages for Defendant Schneider’s conduct. Id. at ¶¶76-77.

        On April 12, 2019, Defendant Schneider, proceeding pro se, answered the Complaint and

filed a Counterclaim against Dr. Biles. See generally Doc. 21 (Answer to Complaint and

Counterclaims). In his Answer, Defendant Schneider denied that the Settlement Agreement

resolved the previous litigation and also denied that Dr. Biles had set forth the material terms of

the Settlement Agreement. Doc. 21 at p. 4; ¶17. With regard to his Counterclaim, Defendant

Schneider did not plead specific causes of action against Dr. Biles, but the following claims may

be gleaned from his pleading:

        COUNTERCLAIM 1:            INVASION     OF   PRIVACY/INTRUSION        UPON    SECLUSION.       Defendant

Schneider claims that on some unknown date, Dr. Biles, through his attorneys, R. Daniel Fleck

and M. Kristeen Hand, committed “electronic document intrusion and auditory surveillance of

private property.” Defendant Schneider believes that Dr. Biles should be held “civilly and

criminally liable” therefore. Doc. 21 at p. 5; ¶2.

        COUNTERCLAIM 2:            BREACH OF CONTRACT. Defendant Schneider claims that on some

date unknown, Dr. Biles breached the confidentiality provisions of the Settlement Agreement by

discussing its terms with “Cody medical staff and his former employees and family members.”
1
 Defendant Schneider, directly and by innuendo, admits in his Answer that he also disseminated this material in
violation of the Contract to other physicians, within the bankruptcy courts, to the U.S. District Court, District of
Montana, and to the United States Court of Appeals, Ninth Circuit. See Doc. 21, ¶¶12, 13 & 23 (Answer to
Complaint and Counterclaims).

                                                         2
          Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 3 of 11



Id. at p. 6; ¶3.

        COUNTERCLAIM 3:        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (“IIED”).

        Defendant Schneider claims that on some unknown date, Dr. Biles “intentionally”

inflicted emotional harm on Dr. Schneider by breaching the Settlement Agreement and

presenting “distorted ‘facts,’ false claims and conclusions . . . to the media, civilian non-parties,

legal and administrative panels.” Id. at p. 6; ¶4.

        Dr. Schneider also alleges that he is entitled to general and specific damages as a result of

Dr. Biles’ conduct. Id. at Counterclaim ¶¶7-8(a)-(i).

                                       STANDARD OF REVIEW

        To survive a motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief is implausible on its face when

“the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct.” Iqbal, 556 U.S. at 679. Legitimate, non-conclusory factual allegations, to satisfy

the plausibility requirement, must “allow the court to draw the reasonable inference that the

defendant is liable for the misconduct that is alleged.” Id. at 678.

        “Labels and conclusions” or “a formulaic recitation of the elements of a cause of action”

are insufficient to withstand a motion to dismiss; rather, the factual allegations in the complaint

“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. After Twombly, it is no longer sufficient to allege mere elements of a cause of action;

instead, “a complaint must allege facts suggestive of [the prohibited] conduct.” Id. at 588, n. 8.

        Regardless of whether a plaintiff is represented or is appearing pro se, the plaintiff’s

complaint must allege specific facts sufficient to state a claim. When a pro se plaintiff does not

                                                     3
            Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 4 of 11



set forth enough factual allegations to “nudge[] their claims across the line from conceivable to

plausible, their complaint must be dismissed” for failing to state a claim upon which relief can be

granted. Twombly, 550 U.S. at 569 (overruling Conley v. Gibson, 355 U.S. 41 (1967)).

                                            ARGUMENT

       I.       THE  FACTUAL ALLEGATIONS IN DEFENDANT SCHNEIDER’S COUNTERCLAIM ARE
                INSUFFICIENT TO STATE CLAIMS FOR INVASION OF PRIVACY, BREACH OF CONTRACT
                AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS.

       As set forth above, the United States Supreme Court’s Iqbal and Twombly decisions

“not only [ ] weed out claims that do not (in the absence of additional allegations) have a

reasonable prospect of success, but also [ ] inform the defendants of the actual grounds of

the claim against them.” Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008). “Without

some factual allegation in the complaint, it is hard to see how a claimant could satisfy the

requirement of providing not only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on

which the claim rests.” Id. (quoting Airborne Beepers & Video, Inc. v. AT&T Mobility

L.L.C., 499 F.3d 663, 667 (7th Cir. 2007) (“[A]t some point the factual detail in a complaint may

be so sketchy that the complaint does not provide the type of notice of the claim to which the

defendant is entitled under Rule 8.”). Indeed, the Twombly Court was particularly critical of

complaints     that   “mentioned    no    specific   time,   place,   or   person    involved    in

the alleged conspiracies.” 555 U.S. 591, n. 10. Given such a complaint, “a defendant seeking to

respond to plaintiffs’ conclusory allegations . . . would have little idea where to begin.” Robbins,

519 F.3d at 1248.

       Here, liberally construing Defendant Schneider’s Counterclaim, he alleges three causes

of action: (1) Invasion of Privacy; (2) Breach of Contract; and (3) Intentional Infliction of

Emotional Distress. See Doc. 21 at pp 5-6; ¶¶1-3. Yet, because Dr. Schneider’s pleading is




                                                 4
          Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 5 of 11



entirely absent of any factual detail, it does not satisfy the Iqbal and Twombly mandates and must

be dismissed.

         1. INVASION OF PRIVACY/INTRUSION UPON SECLUSION

         Wyoming has recently adopted the tort of Invasion of Privacy/Intrusion upon Seclusion

as set forth in RESTATEMENT (SECOND) OF TORTS § 652A. The RESTATEMENT provides that one

who invades the right of privacy of another is subject to liability if the right to privacy is invaded

by, inter alia, unreasonable intrusion upon the seclusion of another, as stated in § 652B. See

Howard v. Aspen Way Enter., Inc., 406 P.3d 1271, 1274 (Wyo. 2017).

         Section § 652B provides that “one who intentionally intrudes, physically or otherwise,

upon the solitude or seclusion of another or his private affairs or concerns, is subject to liability .

. . if the intrusion would be highly offensive to a reasonable person.” Id. (citing

RESTATEMENT (SECOND)        OF   TORTS § 652B (1977)).      A court determining the existence of

“offensiveness” typically considers the degree of intrusion, the context, conduct and

circumstances surrounding the intrusion as well as the intruder’s motives and objectives, the

setting into which he intrudes, and the expectations of those whose privacy is invaded. See, e.g.,

Mallak v. Aitkin Cty., 9 F. Supp. 3d 1046, 1064 (D. Minn. 2014).

         There is no liability unless the interference with the claimant’s seclusion is a substantial

one, of a kind that would be highly offensive to the ordinary reasonable man, as the result of

conduct to which the reasonable man would strongly object. Howard, 406 P.3d at 1274-75

(citing § 652B cmt. d).       A claim for intrusion upon seclusion is also not viable unless the

claimant has an “objectively reasonable expectation of seclusion or solitude in the place,

conversation or data source.” Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1059 (N.D. Cal.

2014).




                                                  5
         Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 6 of 11



       In this case, Defendant Schneider’s Counterclaim for Invasion of Privacy fails to set forth

any facts to state a claim for unreasonable intrusion, but merely alleges that Dr. Biles should be

held liable “for methods of electronic document intrusion and auditory surveillance of private

property . . . .” Doc. 21 at ¶2. There are also no allegations by Defendant Schneider as to what

electronic documentation was obtained, how the documentation was obtained, or why the

obtainment of that documentation would be offensive to a reasonable person -- let alone highly

offensive. There is also no allegation that Defendant Schneider had any objectively reasonable

expectation of privacy in the data that was purportedly obtained or whether the documentation

was confidential. If the documentation is part of the public record, there is no invasion of

privacy as a matter of law. See RESTATEMENT (SECOND) OF TORTS § 652B, cmt. c. (“[t]here is

no liability for the examination of a public record . . . , or of documents that the plaintiff is

required to keep and make available for public inspection.”).

       With regard to the alleged “auditory surveillance of private property,” Defendant

Schneider does not provide the location of the property, the means of the “auditory surveillance”

or allege that he himself was actually surveilled, which is a relevant factor in analyzing intrusion

upon seclusion claims. See, e.g., Pacitti v. Durr, 2008 WL 793875, at *26 (W.D. Pa. Mar. 24,

2008) (holding that no reasonable person would find the fact that defendant entered into

plaintiff’s condominium to speak with a third party highly offensive because plaintiff was not in

the condominium at the time); GTE Mobilnet of S. Texas Ltd. P'ship v. Pascouet, 61 S.W.3d 599,

618 (Tex. App. 2001) (finding that “the mere fact that maintenance workers . . . look[ed] over

into the adjoining yard is legally insufficient evidence of highly offensive conduct.”). There is

also no allegation that anyone actually listened or overheard any sounds or voices originating

from Defendant Schneider’s “private property” and/or whether this alleged surveillance would

have been highly offensive to the reasonable person.

                                                 6
         Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 7 of 11



       As Defendant Schneider’s pleading fails to “nudge” his counterclaim “across the line

from conceivable to plausible,” it must be dismissed.

       2. BREACH OF CONTRACT

       Under Wyoming law, parties asserting claims for breach of contract must allege and

prove that: (1) there was a binding contract; (2) the terms of the contract; (3) the opposing party

breached one or more terms of the contract; and (4) the breach caused damages. See, e.g.,

Schlinger v. McGhee, 268 P.3d 264, 268 (Wyo. 2012) (“The elements for a breach of contract

claim consist of a lawfully enforceable contract, an unjustified failure to timely perform all or

any part of what is promised therein, and entitlement of injured party to damages.”).

       Defendant Schneider’s breach of contract claim must also be dismissed because he has

failed to adequately plead the claim. Defendant Schneider has failed to assert that there was a

binding contract, what the relevant terms of the contract were, and any facts surrounding how or

when Dr. Biles breached the contract.       These factors are of particular importance because

Defendant Schneider has himself denied the existence of a binding contract and that Dr. Biles

had set forth the relevant provisions of the contract. See Doc. 21 at p.4; ¶17.

       Instead, Defendant Schneider makes the conclusory statement that Dr. Biles is liable for

breach of contract because he has had “discussions with Cody medical staff and his former

employees and family members of details protected by the prior settlement confidentiality

agreement.” Id. at p. 5; ¶2. Defendant Schneider also does not provide a time frame of when the

“discussions” took place, what was allegedly stated by Dr. Biles, and how Dr. Biles’ purported

statements violated the settlement agreement that he denies is valid.         Defendant Schneider

mentioned no specific time, place, or person in any of his allegations, as mandated by Twombly.

555 U.S. 591, n. 10. Standing alone, Defendant Schneider’s conclusory statements have not




                                                 7
         Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 8 of 11



sufficiently plead any elements of a breach of contract claim and it must be dismissed. See

Ashcroft, supra, 556 U.S. at 678 (“Labels and conclusions” do not suffice to state a claim).

       3. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       With regard to Defendant Schneider’s IIED claim, Wyoming has adopted the

RESTATEMENT (SECOND)        OF   TORTS § 46, which provides that “[o]ne who by extreme and

outrageous conduct intentionally or recklessly causes severe emotional distress to another is

subject to liability for such emotional distress, and if bodily harm to the other results from it, for

such bodily harm.”      Kanzler v. Renner, 937 P.2d 1337, 1341 (Wyo. 1997).              To recover

for intentional infliction of emotional distress, a plaintiff must prove that the defendant’s conduct

was extreme and outrageous and that the defendant intentionally or recklessly caused the

plaintiff to suffer severe emotional harm. Id. Outrageous conduct is defined as conduct which

goes “beyond all possible bounds of decency,” and which is “regarded as atrocious, and utterly

intolerable in a civilized community.” Id. (citing RESTATEMENT, supra, § 46 cmt. d).

       It is not enough that the defendant acted with intent that is wrongful or even criminal, or

that defendant intended to inflict emotional distress, or even that defendant’s conduct has been

characterized by “malice,” or a degree of aggravation that would entitle the plaintiff to punitive

damages.    There must be more than mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities to constitute intentional infliction of emotional distress. The

conduct must be so outrageous in character and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community. Id.

       To properly plead a claim for intentional infliction of emotional distress, a plaintiff must

also allege that he suffered distress “‘so severe that no reasonable person could be expected to




                                                  8
        Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 9 of 11



endure it’ . . .”. Schuurman v. Shingleton, 26 P.3d 227, 233 (Utah 2001) (quoting RESTATEMENT

(SECOND) OF TORTS § 46 cmt. J).

       In this case, Defendant Schneider does not allege any facts sufficient to establish that Dr.

Biles acted with the required “outrageous conduct” or that Dr. Schneider’s purported emotional

distress was severe. Rather, Defendant Schneider merely claims that Dr. Biles’ breach of the

Settlement Agreement and his presentation of “distorted ‘facts’ to the media” and others, was

designed to destroy Defendant Schneider’s “livelihood and reputation.” Defendant Schneider

does not state when Dr. Biles purportedly breached the Settlement Agreement, what “distorted

‘facts’” were presented to the media, what the media outlets did with the “distorted ‘facts’” or

how the conduct, if true, might be characterized as offensive. In the absence of such detail,

Defendant Schneider’s IIED claim must be dismissed.

       II.    DEFENDANT SCHNEIDER’S INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
              COUNTERCLAIM, FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED
              AND MUST BE DISMISSED WITH PREJUDICE.

       Assuming, arguendo, that Defendant Schneider has adequately pled his IIED claim

pursuant to Iqbal and Twombly, his IIED claim must still be dismissed because it fails to state a

claim upon which relief can be granted. In his Counterclaim, Defendant Schneider alleges that

Dr. Biles’ breach of the Settlement Agreement intentionally inflicted emotional harm on

Defendant Schneider, see Doc. 21 at Counterclaim ¶4, but the general rule is that there is no

recovery of damages for mental anguish stemming from breach of contract, unless the specific

language and nature of the contract demonstrates that such emotional distress damages were

contemplated at the time the contract was executed, see Gregory & Swapp, PLLC v.

Kranendonk, 424 P.3d 897, 905 (Utah 2018) (citing RESTATEMENT (SECOND)             OF   CONTRACTS

§353 (1981) (“Recovery for emotional disturbance will be excluded unless the breach also

caused bodily harm or the contract or the breach is of such a kind that serious emotional

                                                9
        Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 10 of 11



disturbance was a particularly likely result.”)).   Furthermore, breach of contract allegations

generally do not meet the standard for “extreme and outrageous conduct.” See, e.g., Corley v.

Watstein, 2012 WL 1435248, at *11 (Conn. Super. Ct. Apr. 3, 2012) (defendants’ alleged

conduct, sounding in breach of contract, does not meet the standard for extreme and outrageous

conduct).

       Accordingly, as IIED claims cannot evolve from an alleged breach of contract unless the

contract at issue demonstrates that such emotional distress damages were contemplated at the

time the contract was executed, Defendant Schneider’s IIED claim must be dismissed with

prejudice.

                                          CONCLUSION

       It is respectfully requested that Defendant Schneider’s Counterclaim be dismissed as set

forth above.

       DATED this 1st day of May 2019.


                                             /Anna Reeves Olson
                                             Anna Reeves Olson, #6-3692
                                             PARK STREET LAW OFFICE
                                             242 So. Park Street
                                             Casper, Wyoming 82601
                                             (307) 265-3843
                                             (307) 235-0243 facsimile

                                             Attorney for Plaintiff Biles




                                               10
        Case 2:19-cv-00048-NDF Document 31 Filed 05/01/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of May 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following addresses:

     The Spence Law Firm, LLC                             Adam H Owens
     R. Daniel Fleck                                      Gregory G Costanza
     M. Kristeen Hand                                     GRANITE PEAK LAW LLC
     15 South Jackson                                     PO Box 635
     P.O. Box 548                                         Bozeman, MT 59771
     Jackson, WY 83001                                    406/530-9119
     fleck@spencelawyers.com                              adam@granitepeaklaw.com
     hand@spencelawyers.com                               gregory@granitepeaklaw.com
     Attorneys for Plaintiff                              Attorneys for MedPort LLC

       And also certify this was sent via U.S. Mail to:

     John H Schneider, Jr
     Reg #64084298
     METROPOLITAN CORRECTION CENTER
     808 Union St
     San Diego, CA 92101
            PRO SE


                                             /Anna Reeves Olson
                                             Anna Reeves Olson




                                                11
